Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Regarding Ruf (U.S. 4,566,505), Applicant submits that the bag 17 is not a hopper, as that term is used in the art.
However, “hopper” is defined by Meriam-Webster as “a usually funnel-shaped receptacle for delivering material,” or “any of various other receptacles for the temporary storage of material.”  This definition is in line with what one of ordinary skill in the art would consider a hopper, and is not specific to agriculture.  The bag 17 is one of various receptacles for the temporary storage of material and may be used to deliver said material.  While it is noted that it is typical for an agricultural hopper to be funnel-shaped and/or have bottom-delivery of material, it is not a general requirement for a hopper under its definition.  It is therefore maintained that bag 17 is a hopper.  If Applicant intends to claim a hopper of different structure, the differentiating structure should be positively recited in the claim.
Applicant further submits that Ruf does not disclose that the pinch tube 14 is configured to be in an unflexed state when the frame is in the operating position and in a flexed state when the frame is in a transport position, since the configuration of the pinch tube does not depend on the position of the frame.
However, the claim merely requires that the backflow preventer is configured to be flexed/unflexed while the frame is in transport/operating positions, respectively.  This does not require that flexed/unflexed states are a direct result of the frame positions, or that the flexed/unflexed states must last the entire duration that the frame is in the respective position.  With regard to Ruf, during a filling operation (wherein the chair 21 of the frame is in an operating position to carry a bag 17), the cut-off device 15 would open the pinch tube in order to fill the bag, whereas during a transport operation (wherein the chair is transport position to dispensed a filled bag), the cut-off device would close the pinch tube in order to prevent material from flowing out and being wasted.  Therefore, the pinch tube is configured to be in a flexed/unflexed state during transport/filling operations, respectively.
Regarding Bauman (U.S. 3,779,428), Applicant submits that the Office states that there is no structure resulting from this functional limitation [i.e., the flexible member being in an unflexed state or a flexed state] which would differentiate the instant invention from the prior art.  Applicant further submits that there is no such flexible member in Bauman.
However, “flex” is defined by Merriam-Webster as “to bend especially repeatedly,” or “to move muscles so as to cause flexion on (a joint).”  Under this definition, a pivoting action of the closure gate 32 of Bauman about a joint that decreases the angle between the closure gate and the surrounding structure, can be considered flexion, in the same way that bending one’s knee is considered a flexion.
It is noted that the Office Action did not state that there is no structure resulting from the flexible member being in an unflexed state or a flexed state, but rather than the flexible member is configured to be in these states when the frame is in the operating and transport positions, respectively.  In other words, there is no recitation of any specific structure which facilitates the flexible member to be in either state when the frame is in either position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671              

/Alicia Torres/Primary Examiner, Art Unit 3671